DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, 6, and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest the claimed composition having the unexpected results show in the declarations filed April 29, 2021 and November 10, 2020.  The data in the declarations shows greater than threefold increases in the Charpy unnotched impact strength as compared to similar compositions with the degree of substitution being just outside the claimed range.  The data shows the result occurring for several representative unsubstituted groups, and thus a person having ordinary skill in the art would expect the result to be present in the entire range of the instant claims.  As such, the instant claims are non-obvious to the unexpected results shown by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767